UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 23, 2010 (Date of earliest event reported) Stillwater Mining Company (Exact name of registrant as specified in its charter) DE (State or other jurisdiction of incorporation) 001-13053 (Commission File Number) 81-0480654 (IRS Employer Identification Number) 1321 Discovery Drive (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.04Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. On November 23, 2010, Marathon PGM Corporation and Stillwater Mining Company issued a joint press release announcing Marathon PGM obtained court approval of the plan of arrangement transaction with Stillwater on November 19, 2010. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Joint Press Release of Marathon PGM Corporation and Stillwater Mining Company dated November 23, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 24, 2010 STILLWATER MININGCOMPANY By: /s/ John R. Stark John R. Stark Executive Vice President
